In the
                          Missouri Court of Appeals
                                    Western District

                                                 
IN THE INTEREST OF R.H.,                         
                                                    WD79098
JUVENILE OFFICE,                                    OPINION FILED:
                Respondent,                      
                                                    MAY 10, 2016
v.                                               
                                                 
L.J.A. (MOTHER),                                 
           Appellant;                            
                                                 
A.H. (FATHER),
                Defendant.


                   Appeal from the Circuit Court of Clay County, Missouri
                      The Honorable Kathryn Elizabeth Davis, Judge

     Before Division Three: Gary D. Witt, P.J., James E. Welsh, Anthony Rex Gabbert, JJ.

        L.J.A. (Mother) appeals the circuit court’s judgment assuming jurisdiction over her child,

R.H., and placing the child in the care and custody of the Department of Social Services,

Children’s Division (Children’s Division). Mother asserts two points on appeal. She contends

that the circuit court erred in assuming jurisdiction over R.H. pursuant to Section 211.031.1,

RSMo Cum. Supp. 2015, for the reasons that: (1) The court’s judgment was not supported by

substantial evidence because the court received no evidence that the child was presently in need

of any care or support that was not being provided to her, and (2) The court’s judgment

misapplied the law because the court relied on its presumption that the use of drugs by a parent
creates a condition leaving the child in need of care under the statute with no evidence of lack of

parental care or support for the child. We affirm.

       R.H. was born March 29, 2012, in Kansas City. At the time of her birth, testing of the

child’s meconium indicated the presence of marijuana. Consequently, the Children’s Division

was contacted and a Newborn Crisis Assessment was completed by an investigator with that

agency. Upon completing the Newborn Crisis Assessment, the Children’s Services investigator

concluded that a Family Centered Services case would not be opened.

       Three years later on June 7, 2015, the Children’s Division received a report of concern

alleging that R.H. had “unsafe/inadequate shelter and meth lab exposure” and that the parents

had been observed manufacturing methamphetamine (or “meth”). The Children’s Division

investigator and the police made an unannounced visit to the family home. The investigator

reported that they “were made to wait outside for an extended period of time before being

permitted to enter the home.” Once in the home, the investigator and law enforcement “observed

nothing indicative of manufacturing meth.” During the visit, however, Mother admitted to

marijuana use. The investigator reported that Father indirectly admitted to “use,” although it is

unclear what type of “use” he indirectly admitted to. A drug test performed on Mother the

following day was positive for the presence of meth. Mother then admitted to using meth.

Mother and Father admitted a need for treatment and agreed to treatment. Mother, Father, and

the investigator arrived at an agreement with regard to a “safety plan” for R.H. wherein the

parents agreed to allow R.H. to live with her maternal grandfather until the parents “could get the

appropriate help.”

       On July 2, 2015, approximately three and a half weeks after receiving the report of

concern, the Children’s Division requested Juvenile Court intervention alleging that both parents

                                                 2
had failed to follow through with agreed upon drug treatment and had declined additional

services. The Children’s Division expressed concern that, although R.H. was still residing with

her grandfather, the “safety plan” would become null and void at the close of the investigation.

The Children’s Division explained that a pattern of drug use within the family was evident

because of R.H.’s prenatal exposure to marijuana and because her “primary caregivers are

abusing the highly addictive drug, Meth.” The request for intervention expressed that R.H.’s

young age, complete dependence on caregivers, and inability to verbalize her needs placed her in

need of the court’s protection.

       On July 30, 2015, the Juvenile Officer filed a petition alleging R.H. to be in need of the

care and protection of the court because the parents neglected or refused to provide proper

support, medical, surgical or other care necessary for her well-being. The Petition further alleged

that: 1) At the time of R.H.’s birth on March 29, 2012, her meconium tested positive for

marijuana; 2) On June 8, 2015, Mother tested positive for methamphetamines and has admitted

to using marijuana and methamphetamines; 3) Parents admitted the need for drug treatment and

had been offered services but had failed to obtain treatment or engage in services; 4) The

Children’s Division and Juvenile Office had attempted to work with and offer services to the

family but the parents had been uncooperative and unwilling to participate in those services and

had failed to submit to all requested urine analysis; 5) During a welfare check conducted by the

police and Juvenile Officer on July 29, 2015, Mother refused to sign consent to have her home

searched and refused to take a urine analysis offered by the police, and; 6) Reasonable efforts

had been made to prevent removal of the child from the home or, in the alternative, reasonable

efforts would have been futile or an emergency existed.



                                                 3
       On August 4, 2015, a protective custody hearing was held and the court took protective

custody of R.H. On September 10, 2015, the court heard evidence on the Juvenile Officer’s

petition. Three witnesses testified: the Children’s Division investigator who investigated the

meth allegations, a supervisor from Northland Dependency Services whose agency performed

urinalysis testing on Mother, and the Deputy Juvenile Officer who followed up on the Children’s

Division’s request for intervention. Along with these witnesses and in support of the allegations

in the petition, the Juvenile Officer introduced as exhibits the 2012 Newborn Crisis Assessment,

the 2012 Research Hospital medical records from R.H.’s birth, the June 8, 2015 urinalysis results

showing Mother positive for methamphetamine, and the July 2, 2015 letter from the Children’s

Division to the Juvenile Office requesting intervention.

       At the close of the hearing the court verbally expressed that it had found no evidence

against Father and judged Father to be a non-offending parent. The court concluded that

Mother’s admitted meth use, however, made her incapable of being a good parent. The court’s

written judgment found all allegations in the Juvenile Officer’s petition to be true with regard to

Mother. The court found that the Children’s Division had made reasonable efforts to prevent

removal of the child and ordered that R.H. be placed in the care and custody of the Children’s

Division for placement with Father on a trial home visit. Father and Mother were ordered to

cooperate with Written Service Agreements provided by the Children’s Division. Mother

appeals.

       We review juvenile adjudication proceedings under the standard applied in other court-

tried civil cases and will affirm the judgment unless there is no substantial evidence to support it,

it is against the weight of the evidence, or it erroneously declares or applies the law. In re

A.G.R., 359 S.W.3d 103, 108 (Mo.App.2011). We consider the evidence in the light most

                                                  4
favorable to the circuit court’s ruling and ignore any evidence to the contrary. In re A.M.S., 272
S.W.3d 305, 307 (Mo. App. 2008); In re B.J.K., 197 S.W.3d 237, 247 (Mo. App. 2006).

       To assert jurisdiction under Section 211.031.1(1), the juvenile or family court
       must find clear and convincing evidence that the child needs care because the
       parent has neglected to provide the care necessary for the child’s well-being.
       Evidence is clear and convincing when it instantly tilts the scales in the
       affirmative when weighed against the evidence in opposition, and the fact finder’s
       mind is left with an abiding conviction that the evidence is true. Furthermore,
       ‘substantial evidence,’ as used in Murphy v. Carron, means clear, cogent, and
       convincing evidence when that standard of proof applies.

In re J.M., 328 S.W.3d 466, 471 (Mo. App. 2010) (internal quotation marks and citations

omitted).

       In her first point on appeal, Mother contends that the circuit court erred in assuming

jurisdiction over R.H. under Section 211.031.1 because the court’s judgment was not supported

by substantial evidence in that the court received no evidence that the child was presently in need

of any care or support that was not being provided to her. We disagree.

       “Direct evidence of abuse or neglect is not required to support a finding of abuse or

neglect” and “[t]he juvenile court, as a fact finder, may draw all reasonable inferences from the

evidence and may base its findings upon such inferences.” In re M.N.J., 291 S.W.3d 306, 311

(Mo. App. 2009) (internal citations and quotation marks omitted). Here, the child was born with

traces of marijuana in her meconium which allows for a reasonable inference that Mother

knowingly exposed her unborn child to that drug. The Children’s Division investigated and,

although no case was opened, it can be inferred that the investigation put Mother on notice that

illegal parental drug use is highly concerning and may warrant State intervention. Three years

later an allegation of meth lab exposure caused the Children’s Division to again investigate the

child’s welfare. Upon investigation, while Mother initially admitted to using marijuana, she only


                                                 5
admitted to using methamphetamines after her urinalysis revealed the presence of meth. Mother

then agreed to pursue treatment. However, the evidence at trial showed that she failed to follow

through with this agreement. After completing an “initial intake” for treatment, Mother

cancelled follow-up visits and failed to complete a full assessment or undergo treatment. One

urinalysis submitted by Mother in July was rejected by the testing agency on the belief that it had

been tampered with. On July 29, 2015, almost two months after Mother first tested positive for

meth, Mother refused a request for a urinalysis. A reasonable inference can be drawn that

Mother refused to submit to the test because she was concerned about the outcome and that

Mother was continuing to abuse illegal substances. The record reflects that, because R.H.’s

father worked outside of the home and Mother stayed home with R.H., Mother was R.H.’s sole

caregiver during the time that Father was working. Consequently, we find substantial evidence

in the record to support the court’s judgment that R.H. was in need of care and support due to

Mother’s admitted drug use, Mother’s admitted need for treatment during such time as Mother

was the primary caregiver of three-year-old R.H., and Mother’s failure to follow through with

treatment. Point one is denied.

       In her second point on appeal, Mother contends that the circuit court erred in assuming

jurisdiction over R.H. pursuant to Section 211.031.1, because the court’s judgment misapplied

the law in that the court relied on its presumption that the use of drugs by a parent creates a

condition leaving the child in need of care under the statute with no evidence of lack of parental

care or support for the child.

       As discussed above, the evidence before the court was that a report of concern to the

Children’s Division regarding the child’s alleged exposure to drugs resulted in Mother, the

child’s primary caregiver, being deemed in need of treatment for her use of methamphetamines.

                                                  6
That primary caregiver, Mother, admitted her need for treatment and agreed to pursue treatment

but failed to follow through with treatment. Mother’s positive urine test for methamphetamines

during such time as the child was in Mother’s care, Mother’s lack of candor regarding her

methamphetamine use, Mother’s failure to follow through with treatment for that use, and

Mother’s avoidance of drug testing two months after Children’s Services first investigated the

allegations of concern, allow for a reasonable inference that the child was being cared for by

Mother during such times as Mother was under the influence of an addictive, dangerous, and

illegal drug. Consequently, it also allows for an inference that the child was without proper care

and support while in Mother’s care and that, without court intervention, the child was at further

risk of harm. We disagree that the court’s judgment was based solely on a general presumption

that the use of drugs by a parent creates a condition leaving the child in need of care under the

statute. Point two is denied.

       We conclude, therefore, that the circuit court did not err in assuming jurisdiction of R.H.

pursuant to 211.031.1 as the judgment was supported by substantial evidence and the court did

not misapply the law. We affirm the circuit court’s judgment.




                                                      Anthony Rex Gabbert, Judge


All concur.



                                                 7